This is an original proceeding in habeas corpus. Petitioner alleges that she is restrained of her liberty and is unlawfully held by the authorities of the state of Kansas. The cause of said restraint, according to the best knowledge and belief of petitioner, is that the authorities of Topeka, Kan., appealed to the Governor of the state of Oklahoma for extradition, and a hearing was had before said Governor, on the 14th day of November, 1933, and a writ of extradition granted.
Your petitioner alleges that said restraint is illegal and unauthorized, in that the entire proceedings are for the purpose of collecting a debt, and are not being used for any other purpose. The petitioner had not and never did commit any crime in the state of Kansas, or any other state.
The respondent filed an answer admitting he held the petitioner by reason of the Governor's warrant authorizing *Page 155 
her to be taken to the state of Kansas. Upon a consideration of the evidence, we are satisfied the prosecution resulted from the failure of petitioner to pay her indebtedness to the prosecuting witness, and for that reason the prosecution is not in good faith. Ex parte Owens, 34 Okla. Cr. 128, 245 P. 68; Ex parte Maddox, 55 Okla. Cr. 114, 25 P.2d 111.
The writ of habeas corpus should be awarded and petitioner discharged, and it is so ordered.
EDWARDS, P. J., and CHAPPELL, J., concur.